Citation Nr: 1546247	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-00 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 26, 2006, for the grant of service connection for depression. 

2.  Entitlement to an initial increased rating for depression currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to February 2015, and in excess of 30 percent prior to March 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1958 to January 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for the Veteran's psychiatric disorder and assigned a 30 percent disability evaluation.  An April 2015 rating decision granted a 50 percent disability rating for depression effective March 9, 2013 and a 70 percent disability rating for depression effective February 28, 2015.

The Board acknowledges that the issue of entitlement to service connection for a heart disorder has been perfected, but not yet certified to the Board.   In addition, the record shows the Veteran separately claimed entitlement to a total disability rating based on individual unemployability, as well as service connection for a skin/nail disorder and sinusitis.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not exercise formal jurisdiction over them at this time.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for an acquired psychiatric disorder was denied by an April 1981 rating decision; the Veteran was notified of appellate rights, but did not appeal this determination.  

2.  The Veteran filed a claim seeking to reopen service connection for an acquired psychiatric disorder in August 1997 that was denied by a September 1999 rating decision; the Veteran was notified of appellate rights, but did not appeal this determination.  

3.  The Veteran filed a claim seeking to reopen service connection for an acquired psychiatric disorder on July 25, 2003, (among 11 other issues) which was denied in a November 2004 rating decision.  

4.  The Veteran filed a statement in January 2005 disagreeing with the November 2004 rating decision "den[y]ing my claim for disability," after which the RO asked the Veteran in a January 2005 letter, to clarify the issue or issues he wanted to appeal.  

5.  The Veteran did not respond to the RO's January 2005 letter.  

6.  The Veteran next filed a claim for service connection for psychiatric disability on September 26, 2006, which is the date from which service connection was established.  

7.  Throughout the appeal, the Veteran's depression has been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 26, 2006, for the grant of service connection for depression have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.400, 20.201 (2014).

2.  The criteria for a disability rating of 70 percent for depression, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As to the issue of entitlement to an earlier effective date for the grant of service connection for depression, and the claim for a higher rating arise from the Veteran's disagreement with the initial evaluation following the grant of service connection, the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records (STRs) and pertinent VA and private treatment records have been associated with his claims file.  The Board notes that the Veteran reported receiving disability benefits from the Social Security Administration (SSA).  However, in September 2008, the RO issued a formal finding of the unavailability of the SSA records.  The memorandum indicates that all procedures to obtain the SSA records were correctly followed and that all efforts to obtain Federal information had been exhausted.  Further attempts to locate the records would be futile.  

The Veteran was afforded appropriate VA examinations in July 2009 and February 2015.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected depression, as they include clinical evaluations of the Veteran.  Further, the Veteran has not reported, nor does the record show, that his service-connected depression has worsened in severity since the most recent examination in February 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  As such, VA has satisfied its duties to notify and assist.


II.  Earlier Effective Date for Service Connection for Depression

The Veteran argues that an earlier effective date is warranted for his service-connected depression because he has had this disability since service.  As such, he asserts that the effective date should relate back to his application for VA compensation, which he filed in July 2003. 

In this case, the record shows that in an unappealed April 1981 rating decision, the RO denied service connection for an acquired psychiatric disorder on the basis of a lack of nexus between current disability and service.  In an unappealed September 1999 rating decision, the RO declined to reopen the Veteran's claim.  The Veteran also did not submit any new and material evidence within the applicable one-year period; therefore, the September 1999 rating decision became final.  See 38 C.F.R. § 3.156(b); 38 C.F.R. §§ 20.303, 20.1103 (2014).

On July 25, 2003, he filed an application to reopen a claim of service connection for anxiety and depression, along with 11 other issues.  The psychiatric disorder claim was reopened and denied in a November 2004 rating decision on the basis of a lack of nexus with service.  The other claims also were denied.  In January 2005, the Veteran submitted a statement disagreeing with the November 2004 rating decision, "den[y]ing my claim for disability."  The RO responded to this with a letter dated in January 2005, asking the Veteran to specify the issue(s) with which he disagreed, and reminded him of the one year time limit for his response.  No response to this letter was received and on September 26, 2006, the Veteran again communicated his desire to establish service connection for his psychiatric disability.  In a November 2008 rating decision, the RO granted service connection for depression and assigned an effective date of September 26, 2006, the date of receipt of the claim to reopen.  

The Veteran asserts that his correspondence to the RO in January 2005 was an expression of disagreement and constituted a valid notice of disagreement, and the RO did not issue a statement of the case; therefore, the claim has remained pending since then.  Because, however, the January 2005 disagreement did not identify the specific determinations with which the Veteran disagreed, and he did not respond to the RO request for clarification as permitted by 38 C.F.R. § 20.201, the November 2004 decision became final.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  After review of the lay and medical evidence of record, the Board finds that the effective date for service connection for depression should be September 26, 2006, the date the Veteran filed the claim to reopen service connection, after the last prior final denial.    

III.  Higher Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's depression is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Following a review of the relevant evidence of record, which includes VA and private treatment records, the Veteran's lay statements, and VA examination reports, the Board finds that a preponderance of the evidence shows that his depression warrants a rating of 70 percent throughout the appeal.  

In an October 2007 VA treatment record, the Veteran described suicidal ideation with thoughts of shooting himself.  However, he noted that he did not own a gun, that he had a weak desire to commit suicide, and that he could resist the impulse to act on his thoughts.  In December 2007 he denied suicidal ideation. 

The Veteran was afforded a VA examination in July 2009.  He reported experiencing chronic sleep impairment, dreams about fighting people, self-doubt, recurrent suicidal ideation, lack of appetite, social isolation, irritability, intermittent neglect of personal hygiene, difficulty with concentration, and panic attacks.  He opined that "[i]f I'm on a bus, I want to get off, but I can't.  I feel like I'm closed in.  I feel like I'm going to die."  He further reported an inability to control his emotions during arguments.  The mental status examination revealed appropriate behavior and appearance.  There was no impairment of thought process or communication.  As to social impairment, the Veteran reported being divorced and having a poor relationship with his siblings and his children.  He acknowledged having a few friends that he speaks to once or twice a year.  As to occupational impairment, he reported that he last worked in 1988.  A lack of motivation to go to work resulted in him being fired.  The examiner diagnosed moderate to severe chronic major depressive disorder and assigned a GAF of 55.  

VA and private treatment records from August 2010 to July 2014 reflect complaints of "good days and bad days," depression, short term memory impairment, panic attacks, anxiety, and a reluctance to spend time with his family.  Fair to poor eye contact and spontaneous and fluent speech was noted.  A December 2013 private treatment record found the Veteran to be oriented times three.  GAF scores ranged from 50 to 65.  

A December 2014 VA mental health group counseling record notes that the Veteran denied suicidal and homicidal ideation or plan.  He presented as alert and oriented times four, with normal speech, appropriate affect, and goal-directed thought process.  

At his February 2015 VA examination, the Veteran reported a worsening of his symptoms since the July 2009 VA examination.  He further reported disturbances of motivation and mood, depressed mood, social isolation, chronic sleep impairment, flattened affect, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  He also reported having low energy and being irritable and tearful.  The examiner noted an increase in the Veteran's symptoms since the prior July 2009 VA examination as he has aged and is more remorseful and depressed, yet he was considered capable of managing his financial affairs.  The examiner found that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Board finds that the evidence overall supports the conclusion the Veteran's depression has been manifested by deficiencies in most areas due to such symptoms as: recurrent suicidal ideation, disturbances of motivation and mood, anger, irritability, chronic sleep impairment, flattened affect, nightmares, difficulty in adapting to stressful circumstances, panic attacks, and difficulty in establishing and maintaining effective relationships.  

Conversely, the Board finds that the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name.  Notably, none of the VA examiners found that the Veteran was totally occupationally and socially impaired.  

While the record shows recurrent suicidal ideation, the Veteran has not had defined plans to attempt harm to himself.  See July 2009 VA Examination Report; see also February 2014 VA treatment record.  The Board finds that his recurrent passive suicidal ideation is contemplated by a 70 percent rating and he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

Further, the Board acknowledges that the February 2015 VA examiner found that the Veteran had an intermittent inability to perform activities of daily living, including maintence of minimal personal hygiene.  However the Veteran reported in an October 2014 VA treatment record that he cares for his own activities of daily living.  Further, VA treatment records consistently note adequate grooming and hygiene.  Thus the Board finds that his intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene is not of such a severity or frequency to result in total occupational and social impairment.  

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including low energy, fatigue, isolation, nightmares, avoidance, and feelings of inadequacy, worthlessness, and hopelessness.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Moreover, the Veteran's GAF scores during this appeal period range from 50 to 65, reflecting mild symptoms to serious impairment, consistent with both the Veteran's symptoms and a 70 percent rating.  

Based on the foregoing, the Board finds that throughout the appeal, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


Other Considerations

Due consideration has been given to Fenderson and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his depression symptoms such as depressed mood, chronic sleep impairment, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of depression symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.






	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to September 26, 2006, for service connection for depression is denied.

Subject to the criteria applicable to the payment of monetary benefits, a 70 percent initial disability rating, but no higher, for depression, is granted. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


